Evans, J.,
dissenting. — I join with the dissent. The defendant independent district in question contains the minimum territory of four sections. This includes the municipality of South Fort Des Moines, which comprises a half-section *378of territory. The proposal of the petitioners is to cut off' this half-section and form the same into a new independent district, which will be coterminous with the municipal corporation. It seems to me that this proposal of the petitioners would be in clear violation of Sec. 2798. Under this section, the general minimum limit of territory is fixed at four sections, subject to certain contingencies; and under no condition is it permitted to organize a new district with less than two government.sections. Sec. 2794 will bear a construction consistent with Sec.. 2798.
So far as the practical result of such a construction is concerned, I am impressed that it is less objectionable than that adopted by the majority. If this independent district is organized to comprise village territory only to the extent of a half-section, it will manifestly tax the territory to death to maintain the school expenses. Four sections would seem to be small enough as a minimum.territory. It has never been deemed essential that the limits of the municipal corporation and of the independent district shall be coextensive. It is. well-known that usually the boundaries of the independent district are pushed beyond those of the municipal corporation. At least, such is the fact in the smaller towns. Nearly all . of them have pushed the boundaries of the independent district to take in more territory than the town proper. . This has seemed a practical necessity, in order to maintain an independent district at all. If it be permitted in the present case to organize a new district upon .this half-section, then, of course, the inhabitants of this small territory can locate a schoolhouse within their own territory and can levy taxes therefor. The location being thus secured and the debt for the building incurred, I suspect that thereafter every energy will be directed to efforts to include within the district the remaining three and one-half sections of the present district. The ultimate object will be to get back where they are now, so far as territory is concerned. While turning the circle, some advantage may be won or lost in the schoolhouse loca*379tion. I am impressed that no real hardship can be imposed upon a municipal corporation in such a case to let it work out its school problem through the existing school organization, which is already reduced in its territory to the minimum limit, and I feel sure that such is the intent of Sec. 2798. I would affirm the order of the district court.